BY THE COURT.
No appeal has been taken in this case, and the cause must be struck from the docket. The act of Assembly (29 O. L. 242) allows executors or administrators, who have given bond for the performance- of their duties, to appeal from the Common Pleas to this court, without giving bail on the appeal. All other persons appealing are required by law to give an appeal bond. The plaintiff is not within the exception to the common rule, and could not appeal without bond. Cause struck off the docket.